Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is intended to replace the final rejection of 7/26/2021 in response to after final remarks submitted 10/26/2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-9, and 11-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sprigg (US 2013/0217333 A1).
Regarding claims 1, 7, 13, and 20, Bodurka discloses a computer-implemented method, comprising:

detecting, by the mobile device, an identifier from the received acoustic signal [claim 76 determining whether the proximity information related to the wireless identity transmitter is received based on the rolling identifier within the received sighting message], wherein the 
determining a location of the mobile device based on the detected identifier and the time period [0058 Thus, a proximity broadcast receiver's own location may provide an approximate location for the wireless identity transmitter at the time of receipt of a broadcast message.; 0228 Each proximity broadcast receiver's own location and estimated distance from the wireless identity transmitter 110 may be used to triangulate the approximate location of the wireless identity transmitter 110.; 0426 If the proximity broadcast receiver is not mobile, it may not include a GPS receiver 3414 in some embodiments since the location may be known and constant.].
receiving, during a second time period [0136 clock synchronization may be used to disambiguate wireless identity transmitter identities and/or be used as a decryption key for obfuscated or encoded messages.], a second acoustic signal by a second mobile device in the real-time location system in the environment [0005 smartphones – mobile or stationary receivers], the second acoustic signal having been transmitted by a second acoustic transmitting device located in the environment [fig. 2 shows #110 wireless identity transmitter which are indicated as plural in [0097], as in multiple transmitters];
detecting, by the second mobile device, the identifier from the received second acoustic signal [0114 The wireless identity transmitters may have a different type segment based on the intended purpose (e.g., one code for child safety devices, a second code for dog collars, etc.). 
determining a location of the second mobile device based on the detected identifier and the second time period [0098 tracking or otherwise monitoring movements of the wireless identity transmitter 110.; 0228 Each proximity broadcast receiver's own location and estimated distance from the wireless identity transmitter 110 may be used to triangulate the approximate location of the wireless identity transmitter 110.].
(alternative claim 7 - provide a first time period of validity for association of a first acoustic transmitting device with one identifier of the rotating set, and provide a second time period of validity for association of a second acoustic transmitting device with the one identifier of the rotating set, wherein the first time period of validity and the second time period of validity are different [0095 advertising or pairing procedures; 0109 proximity broadcast receivers 138, 142 may be considered activated for a search and may or pairing attempts with an identifier look for the identifiers included in the activation message (i.e., target device IDs). … further protecting against pairing with unauthorized devices in the active search mode.])
(alternative claim 13 – first and second modulated acoustic signal [0085 a wireless identity transmitter may broadcast particular sequences of modulating visible or sound signals, such as strings of differing musical notes, changing images, or flashing lights that a proximity broadcast receiver may receive and convert into data that includes an identity of the wireless identity transmitter])
(alternative claim 20 - the identifier having an association with an acoustic transmitting device for a time period of validity and the identifier having no association with the acoustic 
Regarding claims 2, 8, and 14, Sprigg also discloses the method of claim 1, wherein the acoustic signal is an ultrasonic signal [0084 Wireless identity transmitters may also or alternatively emit audible or inaudible (i.e., infrasonic or ultrasonic) sound signals from a speaker (e.g., a piezoelectric speaker). Sound signals may be received by a microphone].
Regarding claims 3 and 15, Sprigg also discloses the method of claim 1, wherein the determining the location of the mobile device is further based on the detected identifier, the time period [0223 In some cases, such as if the wireless identity transmitter is assumed or determined to be stationary, received sighting messages may be matched for purposes of refining the position despite the messages being received at different times. The acceptable time range for matching may be adjustable. Alternately, if the wireless identity transmitter is using a rolling identifier that shifts with each broadcast message, the central server may match received sighting messages based on the rolling identifier rather than on timestamps.] and an RF access point to which the mobile device is communicatively coupled [0083 In such embodiments, wireless identity transmitters may utilize WiFi transmissions to broadcast identification information similar to WiFi access point broadcasts advertisements. For example, a wireless identity transmitter including a WiFi radio may be configured to transmit broadcast messages via WiFi transmissions with low power so that the reception range is limited].
Regarding claims 5, 12, and 17-18, Sprigg also discloses the method of claim 1, wherein determining a device location of the mobile device comprises: comparing the detected identifier with pre-determined identifiers that are valid for the time period [0006 The central server may maintain a database of relayed information that may represent historical and/or actively updated information for the wireless identity transmitter, such as proximities to proximity broadcast receivers and/or predefined areas over a period. The central server may use the identification code within the relayed messages to identify the wireless identity transmitter, and thus the user associated with the device.; 0265-0276 In determination block 2114, the wireless identity transmitter may determine whether a predefined nonce or counter time period has expired.], the pre-determined identifiers being stored within a predefined table [0187 If there are initialization indicators within payloads, the central server may expedite comparisons between received payloads and stored payloads by avoiding comparisons to payloads corresponding to already registered (or recognized) wireless identity transmitters within a central server lookup data table.], and wherein an identifier of the pre-determined identifiers that matches the detected identifier is associated with the acoustic transmitting device [0367 If the central server determines that the preset duration since the search was initiated or a last location report was received has expired (i.e., determination block 2914=Yes), the central server may identify new sectors to search for the target wireless identity transmitter in block 2916, and a new alert within the new sectors may be transmitted or otherwise made available to proximity broadcast receivers in block 2906.].
Regarding claims 6 and 19, Sprigg also discloses the method of claim 1, further comprising: transmitting, by the mobile device, the detected identifier of the acoustic transmitting device, 
Regarding claim 9, Sprigg also discloses the method of claim 7, wherein each respective time period of validity for each identifier is within a range of 3 seconds and 300 seconds [0075 As the wireless identity transmitter functions, the nonce or counter may increase periodically (e.g., increment by one every several seconds/minutes/hours). If the wireless identity transmitter encounters inconsistent power (e.g., the battery is taken out or replaced), the nonce or counter may reset. Using such a nonce or counter, a wireless identity transmitter may be configured to periodically broadcast messages with encrypted payloads that include changing and encrypted device identification. In an embodiment, an encrypted payload may contain a concatenation of the device's unique identifier (i.e., the deviceID) and a current nonce or counter value for that wireless identity transmitter.].
Regarding claims 11 and 16, Sprigg also discloses the method of claim 7, wherein determining the rotating set of identifiers comprises: generating the rotating set of identifiers using a pseudo-random number generator and a seed value [0185 In general, the broadcast message may include a payload that includes data generated by performing a pseudo-random function. For example, the wireless identity transmitter may perform a pseudo-random function to generate encoded data based on input values of the wireless identity transmitter's device ID, .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sprigg (US 2013/0217333 A1), and further in view of  Hunter (US 2013/0282438 A1).
Regarding claims 4 and 10, Sprigg does not explicitly teach … and yet Hunter teaches the method of claim 1, wherein the environment is a hospital [0345 In another exemplary scenario, the proximity broadcast receiver 142 and mobile device 2550 may be used within a hospital. In such an implementation, the system may function as a virtual medical alert bracelet by causing the central server 120 to transmit medical information of the user 2504 for use by the mobile device 2550 accessed by emergency room staff (e.g., nurses, doctors, EMTs, etc.).; 0242The algorithm may be software instructions, routines, algorithms, circuitry, or modules that are utilized by the central server to calculate codes that are expected to align with rolling identifiers generated and broadcast by the wireless identity transmitter over a period. In various embodiments, the central server may compare the received identifier with the next several codes in case some identifiers were missed. If the received identifier matches any codes generated or 
It would have been obvious to combine the acoustic proximity detection with rolling code identifier as taught by Sprigg, with the hospital application as taught by Hunter so that location of hospital personnel and equipment may be tracked.

Response to Arguments
Applicant’s arguments, filed 10/26/2021, with respect to the rejection(s) of claim(s) 1 under 35 USC 102 have been fully considered and are persuasive. However changes to the rejection and response are discussed below.

A. Rejection under 35 U.S.C. § 102 
Claims 1-3, 5-9 and 11-20 were rejected under 35 U.S.C. § 102(a)(2) as allegedly being anticipated by U.S. Patent Publication No. 2013/0217333 to Sprigg et al. (hereafter "Sprigg"). (Office Action, pp. 2-8.) Applicant respectfully traverses this rejection, and the Response to Arguments on page 9 of the Office Action. 
 (a) Reference Sprigg Describes the Opposite of What is Claimed 
By way of background, reference Sprigg describes the opposite of what is being claimed in the independent claims. Sprigg describes the determination of the location of a transmitter based on a known location of one or more receivers. (Sprigg,  [0005].) Specifically, Sprigg states that "the approximate location of the wireless identity transmitter is provided by the location of the proximity broadcast receiver receiving its broadcast signals." (Id.) But this is the opposite of the features of the independent claims. For example, independent claim 1 recites "receiving ... an acoustic signal by a mobile device in a real-time location system in an environment, the acoustic signal having been transmitted by an acoustic transmitting device located in the environment" together with "determining a location of the mobile device based on the detected identifier and the time period." Thus, the claim requires the "determining of a location of the mobile device" that "receiv[es] ... the acoustic signal." This is in contrast to reference Sprigg that seeks to determine the location of the transmitter, not the receiver. As Sprigg explains, a wireless identity transmitter broadcasts short-range wireless signals, and the approximate location of the wireless identity transmitter is provided by the location of the proximity broadcast receiver receiving its broadcast signals. (Sprigg,  [0005].) Those proximity broadcast receivers may relay the received broadcast messages along with other information (such as timestamp data, proximity information, etc.) to a central server in the form of sighting messages. (Id.) Thus, at least on this basis, Sprigg does not disclose the above features of the independent claims. 

While argument’s point is taken (rejection citations have been adjusted), the argument is nevertheless misleading. Spriggs is using proximity to determine location. That is, if a tracked tag 


(b) The Office's Cited Paragraphs from Sprigg Do Not Provide the Required Disclosure of "Determining a Location of the Mobile Device Based on the Detected Identifier and  the Time Period" Where the Mobile Device Detects the Identifier 
The Office states that reference Sprigg discloses the claimed feature "determining a location of the mobile device based on the detected identifier and the time period" in paragraphs [0228], [0006] and [0426]. (Office Action, pp. 3-4.) Applicant respectfully disagrees. The independent claims require that the mobile device "detect[] ... an identifier from the received acoustic signal" and that the "location of the mobile device" be determined "based on the detected identifier." As discussed above, the detected identifier may be relevant to the determination of the location of the Sprigg's transmitter (which transmits the identifier), but it is not relevant to Sprigg's receiver. The Office's reliance on Sprigg's paragraph [0006] is misplaced. Paragraph [0006] describes affixing a wireless identity transmitter to, for example, a lost, stolen or searched-for item whose location may be determined based on messages from proximity broadcast receivers. 

Argument omits the end of the paragraph which states that central server may locate the item. The transmitter is nevertheless the originator of the coded message. The location is known at the receiver because a message is received at a particular proximate broadcast receiver from a transmitter, and this location can also be relayed to a central server.

Similarly, Sprigg's paragraph [0228] does not support this rejection, since this paragraph describes the use of power levels to determine a proximity distance between a receiver and a transmitter.
This citation is just describing how exactly distance is computed, that is using power level which decreases with increasing distance between transmitter and receiver. Hence distance can be inferred from power level.

Finally, Sprigg's paragraph [0426] does not support the rejection, since it describes the use of a GPS receiver to determine a current location of the proximity broadcast receiver. This is incompatible with the claimed features, since the claimed features rely upon a "received acoustic signal," not a received GPS signal. Although Sprigg describes the use of "inaudible sound" and "audible sound" in paragraph [0084], this is in the context of identity transmitters and proximity broadcast receivers exchanging signals. Sprigg does not describe, nor would such a description be feasible, the use of a GPS signal as the claimed "received acoustic signal." 



(c) The Office's Cited Paragraphs from Sprigg Do Not Provide the Required Disclosure of the Same "Identifier" Being Used to Locate a "First Mobile Device" and a "Second  Mobile Device" 
The Office states that reference Sprigg discloses the claimed feature of "detecting, by the second mobile device, the identifier from the received second acoustic signal" and "determining a location of the second mobile device based on the detected identifier and the second time period" in paragraphs [0114] and [0228]. (Office Action, p. 4.) Applicant respectfully disagrees. Sprigg's paragraph [0114] makes clear that the "identifier may be unique to each device," and does not describe the same identifier being used for two different devices, namely the recited "mobile device" and the recited "second mobile device." Furthermore, Sprigg's paragraph [0228] describes triangulation, but does not appear to describe the use of the recited "second period." In fact, none of the cited paragraphs address the recited "mobile device," "second mobile device," "an acoustic signal," second acoustic signal," "time period," or "second time period" with the same "identifier." 

This is incorrect because Spriggs [0228] describes that a portion of the identifier may be unique to each device but a portion may also be static and identify similar product categories (e.g., child safety, dog collar).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D ARMSTRONG whose telephone number is (571)270-7339.  The examiner can normally be reached on M - F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JONATHAN D ARMSTRONG/Patent Examiner, Art Unit 3645                                                                                                                                                                                                        /ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645